EXHIBIT 24 POWER OF ATTORNEY Each of the undersigned hereby appoints Richard R. Peterson as attorney and agent for the undersigned, with full power of substitution, for and in the name, place and stead of the undersigned, to sign and file with the Securities and Exchange Commission under the Securities Act of 1934, the annual report on Form 10-K of Advanced BioEnergy, LLC for the fiscal year ended September30, 2016 and any and all amendments and exhibits to that annual report on Form 10-K and any and all applications, instruments, and other documents to be filed with the Securities and Exchange Commission pertaining to that annual report on Form 10-K or any amendments thereto, with full power and authority to do and perform any and all acts and things whatsoever requisite and necessary or desirable. This power of attorney has been signed below by the following persons in the capacities indicated on the dates indicated. Name Title Date /s/ Richard R. Peterson Richard R. Peterson Chief Executive Officer (Principal Executive Officer), Chief Financial Officer (Principal Financial and Accounting Officer), President and Director 12/19/16 /s/ Scott A. Brittenham Director, Chairman 12/19/16 Scott A. Brittenham /s/ Daniel R. Kueter Director 12/19/16 Daniel R. Kueter /s/ Charles M. Miller Director 12/19/16 Charles M. Miller /s/ Joshua M. Nelson Director 12/19/16 Joshua M. Nelson /s/ Troy L. Otte Director 12/19/16 Troy L. Otte /s/ J.D. Schlieman Director 12/19/16 J.D. Schlieman
